United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 18, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-20085
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,
versus

VELIA NAJERA RAMIREZ,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:04-CR-482-7
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Velia Najera Ramirez appeals the sentence imposed following

her guilty-plea conviction of illegal use of a communication

facility, in violation of 21 U.S.C. § 843(b).    Najera Ramirez’s

sole issue on appeal is that the district court erred by ordering

her to cooperate in the collection of a DNA sample as a condition

of supervised release.    This claim is not ripe for review on

direct appeal.     See United States v. Carmichael, 343 F.3d 756,

761-62 (5th Cir. 2003).    Najera Ramirez concedes that this issue

is foreclosed.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                    No. 06-20085
                         -2-

APPEAL DISMISSED.